IN THE SUPREME COURT OF THE STATE OF DELAWARE

 SHANNON HARRIS,                      §
                                      §   No. 191, 2017
       Defendant Below-               §
       Appellant,                     §
                                      §
       v.                             §   Court Below—Superior Court
                                      §   of the State of Delaware
 STATE OF DELAWARE,                   §
                                      §   Cr. ID 0508015411 (N)
       Plaintiff Below-               §
       Appellee.                      §

                          Submitted: November 17, 2017
                           Decided: January 19, 2018

Before VALIHURA, VAUGHN, and SEITZ, Justices.

                                   ORDER

      This 19th day of January 2018, the Court has considered this matter on the

basis of the parties’ briefs and the record on appeal and has determined that the

judgment below denying the appellant’s motion for postconviction relief should be

affirmed on the basis of and for the reasons assigned by the Superior Court in its

well-reasoned Order dated April 13, 2017.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                     BY THE COURT:

                                     /s/ James T. Vaughn, Jr.
                                           Justice